SEPARATE CONCURRING OPINION.
TRIMBLE, J.
The case should be reversed (without remanding), unless there- is substantial evidence from which a jury could find either that Bray, as a member and executive in the establishment of C. D. Stowell & Co., had actual authority to make the verbal agreement by which the liability arising under the • surety bond was to be discharged, or that Bray had such appearance of authority as will estop defendant from relying upon lack of authority. • -
And the authority in question is not authority to adjust or- settle a liability which the principal has had an opportunity to consider and has recognised by turning the claim over to the adjusting agent for settlement. The authority involved in this case is authority to concede liability on the surety bond and to settle that liability in an unusual way and one that is wholly different from-the way in which the surety bond specified and the way in which liability in such contracts are usually discharged.
The evidence relied upon as tending to show authority, is, in substance, that of the letter head of C. D. Stowell & Co. having printed thereon in red ink, in cir*429cular form, the words “C. D. Stowell & Co. Insurance” and within this circle in a triangular shape, the words '“Prompt service, Fair adjustments, Strong Companies” and in the upper left hand corner the words “General Agents, Illinois Surety Co., Fidelity 'and Surety Bonds,” and below this the words “Liability and Surety Department, J. P. Bray, Manager.” Also that Stowell had signs hanging in his office with his-name thereon as General Agent, and that he testified he himself was held out to the public in Kansas City as General Agent. The. evidence is that he was the only general agent of the company in western Missouri.
. ' There is no direct or express evidence that Bray had actual authority from the firm of j. D. Stowell & Co.' or the authority of a general agent from the defendant. All transactions of plaintiff were had wholly with Bray and no one else.
The verbf i agreement relied upon by plaintiff is of so unusual a nature as, of itself, to warn plainüff as a reasonably prudent man that it was not within his authority to make. Hence he could not assume, from the appearances then existing, that Bray'had authority.[Kissell v. Ry., 188 S. W. 1121.] And it must be remembered that the authority in this instance was, not authority to settle or adjust a recognized and matured claim, but one theretofore unmatured, unrecognized and only impending in.the future.
The evidence as to Crowell’s letter in reply to plaintiff’s claim when finally submitted through his attorney, does not concede Bray’s authority in any way, and being after the transaction was over, could not be relied upon by way of estoppel.
Bray does not- seem to have been anything more than a subagent under Crowell (though he may have been a co-equal and constituent part of the firm). But it may be a question whether the ordinary and usual powers of even a general state agent of an insurance company can be regarded as broad enough to enable him to bind his principal to a recognition, by him, of a liability as matured, when it was only likely to occur, and to *430an agreement on his part to discharge that liability by a method wholly foreign to the usual methods of so doing.